MEMORANDUM **
Plaintiff Joseph R. Thames appeals pro se from the district court’s final judgment denying his claims for breach of contract and breach of the duty of good faith and fair dealing. We have jurisdiction under 28 U.S.C. § 1291. We affirm.
The facts of the case are known to the parties and we do not repeat them here.
Because Thames does not present any arguments challenging the district court’s denial of his claims for breach of contract and breach of the duty of good faith and fair dealing, Thames has waived appellate review. See Doty v. County of Lassen, 37 F.3d 540, 548 (9th Cir.1994).
We grant Thames’ motion to amend his opening brief.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.